 Case 3:17-cv-00183-CAB-BGS Document 801 Filed 07/16/20 PageID.39039 Page 1 of 6




 1 PAUL ANDRE (SBN 196585)
     pandre@kramerlevin.com
 2 LISA KOBIALKA (SBN 191404)

 3 lkobialka@kramerlevin.com
     JAMES HANNAH (SBN 237978)
 4 jhannah@kramerlevin.com

 5 KRAMER LEVIN NAFTALIS
      & FRANKEL LLP
 6 990 Marsh Road

 7 Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8 Facsimile: (650) 752-1800

 9
     Attorneys for Plaintiff
10 FINJAN, INC.

11                    IN THE UNITED STATES DISTRICT COURT
12                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                               SAN DIEGO DIVISION
13
     FINJAN, INC., a Delaware Corporation,    Case No. 3:17-cv-00183-CAB-BGS
14

15
                   Plaintiff,                 LETTER BRIEF TO THE COURT
                                              REGARDING THE STATUS OF THE
16          v.                                ’305 PATENT
17
     ESET, LLC, a California Limited
18   Liability Corporation, and ESET SPOL.
19
     S.R.O., a Slovak Republic Corporation,

20                Defendants.
21   ESET, LLC, a California Limited
     Liability Corporation, and ESET SPOL.
22   S.R.O., a Slovak Republic Corporation,
23
                   Counterclaim-Plaintiffs,
24          v.
25
     FINJAN, INC., a Delaware Corporation,
26

27                 Counterclaim-Defendant.

28
     STATUS UPDATE REGARDING                      CASE NO. 3:17-cv-00183-CAB-BGS
     THE ’305 PATENT
 Case 3:17-cv-00183-CAB-BGS Document 801 Filed 07/16/20 PageID.39040 Page 2 of 6




 1        In response to the Court’s May 12, 2020 Minute Order (Doc. No. 786), Finjan
 2 submits its brief regarding the status of the ’305 Patent and other issues that should be

 3 addressed prior to trial. The parties are awaiting a new trial date after the previous trial

 4 was terminated on March 16, 2020 due to health and safety concerns in the midst of the

 5 COVID-19 pandemic.

 6 I.     Trial Should Proceed with All Asserted Patents for Efficiency Reasons
 7        Finjan seeks relief from the Court and requests that the Court lift the stay and
 8 open discovery relating to Eset’s infringement of U.S. 7,975,305 (“the ’305 Patent”) so

 9 that all asserted patents can be tried in a single jury trial when rescheduled.

10        On May 7, 2018, the Court ordered a stay of any proceedings related to the ’305
11 Patent “until the issuance of the Board’s decision.” Doc. No. 251 at 4 (staying the ’305

12 Patent until there was a Final Written Decision). Technically, the stay lifted on January

13 24, 2019, when the Patent Trial and Appeal Board (“PTAB”) issued its Final Written

14 Decision on Eset’s IPR, finding that Eset had not shown by a preponderance of the

15 evidence claims 1-25 of the ’305 Patent to be unpatentable. See Eset, LLC v. Finjan,

16 Inc., No. IPR2017-01738, 2019 WL 328479, at *16 (P.T.A.B. Jan. 24, 2019). The

17 Court should formally lift the stay on the ’305 Patent issues, so discovery regarding

18 Eset’s infringement of the ’305 Patent can be completed in time for the retrial.

19 Including all pending causes of action in a single trial would greatly reduce the

20 resources required by the Court and the parties. Significant judicial resources will be

21 unnecessarily consumed by two separate trials, which can lead to two separate appeals.

22 Many of the same experts and witnesses will have to testify in two cases if they proceed

23 separately, including regarding issues of damages on products that overlap with the

24 other patents at issue in the case. Since Eset’s invalidity challenge on all claims of the

25 ’305 Patent resulted in a finding that all such claims are patentable, it is collaterally

26 estopped from challenging the ’305 Patent again. Furthermore, this case has already

27 gone on for four years, and requiring a separate trial for the ’305 Patent after the retrial

28                                                1
     STATUS UPDATE REGARDING                            CASE NO. 3:17-cv-00183-CAB-BGS
     THE ’305 PATENT
 Case 3:17-cv-00183-CAB-BGS Document 801 Filed 07/16/20 PageID.39041 Page 3 of 6




 1 would delay resolution of the case for several more years and greatly prejudices Finjan

 2 with increased costs and delay.

 3 II.    The Validity of the Asserted Claims of the ’305 Patent have been Upheld
 4        Finjan is currently asserting claims 3, 4, 6, 7, 11, 21, 23, and 25 of the ’305
 5 Patent against Eset in this case. Of these, claims 3, 4, 7, 21, and 23 of the ’305 Patent

 6 were deemed patentable and are not currently being challenged in any procedurally

 7 valid Patent Office proceeding.

 8        The Court’s stay of the ’305 Patent lifted on January 24, 2019 when the PTAB
 9 issued a Final Written Decision on Eset’s IPR challenging the patentability of all claims

10 of the ’305 Patent. See Eset, 2019 WL 328479, at *16; see also Doc. No. 251 at 4. The

11 Final Written Decision held that Eset failed to show that any claims of the ’305 Patent

12 are unpatentable. Eset, 2019 WL 328479, at *16. On May 11, 2020, the U.S. Court of

13 Appeals affirmed the Final Written Decision upholding the patentability of all the

14 claims that Eset challenged. Eset, LLC v. Finjan, Inc., 809 F.Appx. 1005, 1006 (Fed.

15 Cir. May 11, 2020).

16        No other resolved or pending actions before the Patent Office undermine the
17 opening of discovery into the ’305 Patent. First, while third-party Proofpoint Inc. filed

18 an Ex Parte Reexamination (Reexamination No. 90/013,660) against the ’305 Patent

19 that resulted in a Reexamination Certificate canceling claims 1, 2, 5, and 13, this is

20 irrelevant because Finjan is not asserting those claims. Second, while Eset filed an Ex

21 Parte Reexamination request (Control Number 90/014,535), on June 19, 2020,

22 challenging the patentability of claims 3-4, 7-8, 10, 14-16, and 18-24, this request was

23 procedurally invalid and should be denied outright. This request relies only on prior art

24 that was known to Eset when it filed its IPR petition, meaning that Eset is estopped

25 from raising this art against the ’305 Patent. See attached Ex. 1. The Patent Office has

26 not yet issued a decision on whether to grant Eset’s request for Reexamination. This

27 procedurally invalid Ex Parte Reexamination request was filed less than one month ago

28                                               2
     STATUS UPDATE REGARDING                           CASE NO. 3:17-cv-00183-CAB-BGS
     THE ’305 PATENT
 Case 3:17-cv-00183-CAB-BGS Document 801 Filed 07/16/20 PageID.39042 Page 4 of 6




 1 and is a blatant attempt by Eset to further delay these proceedings. Any further delay

 2 unjustifiably and prejudicially costs Finjan time and resources. Third, while there is a

 3 separate pending request for Ex Parte Reexamination, it should not cause the Court to

 4 exclude the ’305 Patent from the upcoming retrial. The Ex Parte Reexamination

 5 request was filed by Rapid7 and SonicWall (Control Number 90/014,477) and

 6 challenges the patentability of claims 6, 9, 11-12, 17, and 25, and is currently under

 7 review by the Patent Office. However, asserted claims 3, 4, 7, 21, and 23 were not

 8 challenged, meaning that even if this challenge was successful, a trial on any

 9 unchallenged claims would still go forward.

10 III.   Limited Additional Discovery Would be Needed
11        Only limited additional discovery would be necessary to try the ’305 Patent along
12 with the other five patents. Specifically, Finjan would need discovery for damages,

13 Eset’s production of technical documents, interrogatory responses, and one 30(b)(6)

14 deposition. Finjan anticipates such discovery could be concluded within two months of

15 opening discovery. Furthermore, Finjan would rely on the same experts for the ’305

16 Patent as for the other patents already at issue for the retrial, saving time and resources

17 for the Court and the parties.

18 IV.    Other Trial Issues
19        Finjan is unaware of any other trial issues that need to be addressed by the Court
20 at this time.

21

22

23

24

25

26

27

28                                               3
     STATUS UPDATE REGARDING                           CASE NO. 3:17-cv-00183-CAB-BGS
     THE ’305 PATENT
 Case 3:17-cv-00183-CAB-BGS Document 801 Filed 07/16/20 PageID.39043 Page 5 of 6




 1                                     Respectfully submitted,

 2    DATED: July 16, 2020         By: s/ Lisa Kobialka
 3                                    Paul Andre (State Bar. No. 196585)
                                      Lisa Kobialka (State Bar No. 191404)
 4                                    James Hannah (State Bar No. 237978)
 5                                    KRAMER LEVIN NAFTALIS &
                                        FRANKEL LLP
 6                                    990 Marsh Road
 7                                    Menlo Park, CA 94025
                                      Telephone: (650) 752-1700
 8                                    pandre@kramerlevin.com
 9                                    lkobialka@kramerlevin.com
                                      jhannah@kramerlevin.com
10

11                                     Attorneys for Plaintiff
                                       FINJAN, INC.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        4
     STATUS UPDATE REGARDING                     CASE NO. 3:17-cv-00183-CAB-BGS
     THE ’305 PATENT
 Case 3:17-cv-00183-CAB-BGS Document 801 Filed 07/16/20 PageID.39044 Page 6 of 6




 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that I electronically filed the foregoing with the Clerk of the
 3 Court using the CM/ECF system which will send a Notice of Electronic Filing via

 4 electronic mail to counsel of record.

 5
     DATED: July 16, 2020                  By: s/ Lisa Kobialka
 6                                               Lisa Kobialka
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               5
     STATUS UPDATE REGARDING                           CASE NO. 3:17-cv-00183-CAB-BGS
     THE ’305 PATENT
